UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7289


REX I. HATFIELD; EVERLY K. HATFIELD,

                     Petitioners - Appellants,

              v.

D. L. YOUNG, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Irene C. Berger, District Judge. (5:18-cv-01265)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rex I. Hatfield, Everly K. Hatfield, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rex I. Hatfield and Everly K. Hatfield, federal prisoners, appeal the district court’s

order accepting the recommendation of the magistrate judge and denying relief on their

joint 28 U.S.C. § 2241 (2018) petition. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. Hatfield v. Young, No. 5:18-cv-01265 (S.D.W. Va.

Sept. 3, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            2